            Case 1:16-bk-12573                      Doc 72          Filed 06/05/20 Entered 06/05/20 14:36:41                                Desc Main
   Fill in this information to identify the case:                   Document     Page 1 of 9
Debtor 1                 Jason Dwayne Marsh & Julie Lynn Marsh
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Southern District of Ohio
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1612573
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                     12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             1
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, NA




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                           07/01/2020
                                                                                                                                            _____________


                                                                                                  New total payment:
                                                                                                                                             1957.64
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      8 ____
                                                                    ____ 5 ____
                                                                            5 ____
                                                                                1

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           526.95
                Current escrow payment: $ _________________                                                                       676.54
                                                                                                            New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
                Jason Dwayne Marsh & Julie Lynn Marsh                                                    1612573
     Case
      Debtor 11:16-bk-12573              Doc 72 Filed            06/05/20 EnteredCase
                 ________________________________________________________
                 First Name      Middle Name           Last Name
                                                                                    06/05/20       14:36:41
                                                                                      number (if known)             Desc Main
                                                                                                        ______________________
                                                      Document          Page 2 of 9
 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Tavon Taylor
      ______________________________________________________________
      Signature
                                                                                      06/05/2020
                                                                                Date _______________




 Print:______________________________________________________________
        TAYLOR,TAVON                                                             VP Loan Documentation
                                                                                ____________________________________________________________
        First Name            Middle Name             Last Name                 Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                  Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                      State        ZIP Code



                     800-274-7025                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 2
         Case 1:16-bk-12573              Doc 72       Filed 06/05/20 Entered 06/05/20 14:36:41                 Desc Main
                      UNITED STATES BANKRUPTCY COURT  Document     Page 3 of 9

                                                           Southern District of Ohio


                                                       Chapter 13 No. 1612573
                                                       Judge: Beth A. Buchanan

In re:
Jason Dwayne Marsh & Julie Lynn Marsh
                                              Debtor(s).

                                              CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before June 08, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                             By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                        Jason Dwayne Marsh & Julie Lynn Marsh
                                        7229 Austin Woods Lane

                                        Cincinnati OH 45227



                                    By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                        N/A




Debtor’s Attorney:                      By Court's CM/ECF system registered email address
                                        Eric A Steiden
                                        Steiden Law Offices
                                        411 Madison Avenue

                                        Covington KY 41011


                                        By Court's CM/ECF system registered email address
                                        N/A




Trustee:                                By Court's CM/ECF system registered email address
                                        Margaret A Burks

                                        600 Vine Street Suite 2200

                                        Cincinnati OH 45202

                                                              _______________________________________________
                                                              /s/Tavon Taylor
                                                              VP Loan Documentation
                                                              Wells Fargo Bank, N.A.
  Case 1:16-bk-12573           Doc 72      Filed 06/05/20 Entered 06/05/20 14:36:41                 Desc Main
                                           Document
                       Return Mail Operations           Page 4 of 9
                       PO Box 14547
                       Des Moines, IA 50306-4547




    JASON MARSH
    JULIE MARSH
    7229 AUSTIN WOODS LN
    CINCINNATI OH 45247-1301




What you need to know about your escrow account
You may still be recovering from the impact of COVID-19. We understand that you’ve been focused on what
matters most — your health and the health and safety of the people you care for — so we’re providing some
information about your escrow account.

You may still be on payment suspension. Your payment may change during this time because of this escrow
analysis. Rest assured that at the end of your payment suspension, we will work with you on next steps, including
ways to pay an escrow shortage.

We’ll continue to analyze your account
Throughout this payment suspension period, we’ll continue to analyze your account and pay your tax bills,
insurance bills, or both. The enclosed statement provides a complete summary of your most recent escrow activity
and explains any changes that have occurred with your escrow bills as we look to the upcoming year.

We’re here to help
We know that this has been a difficult time. If you have questions, please call us at the number listed on the
enclosed escrow review statement.
Case 1:16-bk-12573   Doc 72   Filed 06/05/20 Entered 06/05/20 14:36:41   Desc Main
                              Document     Page 5 of 9
        Case 1:16-bk-12573                Doc 72         Filed 06/05/20 Entered 06/05/20 14:36:41 Desc Main
                                                     Document
                                 Return Mail Operations               Page 6 ofEscrow
                                                                                9     Review Statement
                                 PO Box 14547
                                                                                          For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                          Statement Date:                                     May 11, 2020
                                                                                          Loan number:
                                                                                          Property address:
                                                                                               7229 AUSTIN WOODS LANE
                                                                                               COLERAIN OH 45247


                                                                                          Customer Service
                                                                                                Online                           Telephone
                                                                                                wellsfargo.com                   1-800-340-0473
          JASON MARSH
                                                                                                Correspondence                   Hours of operation
          JULIE MARSH                                                                           PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          7229 AUSTIN WOODS LN                                                                  Des Moines, IA 50306
          CINCINNATI OH 45247-1301                                                              To learn more, go to:
                                                                                                wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                              $1,335.70
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the July 1, 2020 payment, the contractual portion of the
        escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  06/01/2020 payment date   the 07/01/2020 payment
                                                                                                Option 1: No action required
 Principal and/or interest                 $1,281.10                $1,281.10

 Escrow payment                             $526.95                   $676.54               Starting July 1, 2020 the new contractual
 Total payment amount
                                                                                            payment amount will be $1,957.64
                                        $1,808.05                  $1,957.64

       Option 2                  Pay the shortage amount of $1,335.70
                                  Previous payment through New payment beginning with
                                  06/01/2020 payment date   the 07/01/2020 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                 $1,281.10                $1,281.10

 Escrow payment                             $526.95                   $565.23               Starting July 1, 2020 the new contractual
 Total payment amount                                                                       payment amount will be $1,846.33
                                        $1,808.05                 $1,846.33




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $1,335.70 to the address that appears on this coupon.
  JASON MARSH
  JULIE MARSH                                                     This payment must be received no later than July 1, 2020.


              Wells Fargo Home Mortgage
              PO Box 14538
              Des Moines, IA 50306-3538




        936                            1 10 02 00180805 00184633 00314375 00133570 1
                                                                                                                                               Page 2 of 3
         Case 1:16-bk-12573                 Doc 72        Filed 06/05/20 Entered 06/05/20 14:36:41    Desc Main
                                                                                                Loan Number:
                                                          Document     Page 7 of 9
     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $4,103.43. For the coming year, we expect the amount paid from escrow to be
$6,782.72.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                      07/17 - 06/18     07/18 - 06/19        07/19 - 05/20   07/20 - 06/21
                                                                                                                       # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                             $5,102.49         $5,381.22           $3,053.97     $5,684.90       ÷         12        =         $473.74
Property insurance                           $948.12         $1,037.38           $1,049.46      $1,097.82      ÷         12        =           $91.49
Total taxes and insurance                  $6,050.61         $6,418.60           $4,103.43     $6,782.72       ÷         12        =         $565.23
Escrow shortage                               $44.23             $0.00              $0.00      $1,335.70       ÷         12        =          $111.31**

Total escrow                               $6,094.84         $6,418.60           $4,103.43      $8,118.42      ÷         12        =         $676.54


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance June, 2021                                        -$205.24          table)

Minimum balance for the escrow account†                                 -         $1,130.46         (Calculated as: $565.23 X 2 months)


Escrow shortage                                                        =         -$1,335.70


†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
         Case 1:16-bk-12573              Doc 72       Filed 06/05/20 Entered 06/05/20 14:36:41 Desc MainPage 3 of 3
                                                      Document     Page 8 of 9              Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from July, 2020 to June, 2021
                                       What we
              Payments to              expect to                                                                   Projected escrow        Balance required
Date            escrow                  pay out         Description                                                    balance              in the account
Jun 2020                                                Starting balance                                                 -$205.28                    $1,130.42
Jul 2020           $565.23                   $0.00                                                                        $359.95                    $1,695.65
Aug 2020           $565.23                   $0.00                                                                        $925.18                    $2,260.88
Sep 2020           $565.23                   $0.00                                                                      $1,490.41                    $2,826.11
Oct 2020           $565.23                   $0.00                                                                      $2,055.64                    $3,391.34
Nov 2020           $565.23                   $0.00                                                                      $2,620.87                    $3,956.57
Dec 2020           $565.23                   $0.00                                                                       $3,186.10                   $4,521.80
Jan 2021           $565.23                $3,053.97     HAMILTON COUNTY (W)                                               $697.36                    $2,033.06
Feb 2021           $565.23                   $0.00                                                                       $1,262.59                   $2,598.29
Mar 2021           $565.23                $1,097.82     ALLSTATE EDI ONLY                                                 $730.00                    $2,065.70
Apr 2021           $565.23                   $0.00                                                                       $1,295.23                   $2,630.93
May 2021           $565.23                   $0.00                                                                      $1,860.46                    $3,196.16
Jun 2021           $565.23                $2,630.93     HAMILTON COUNTY (W)                                              -$205.24                $1,130.46

Totals           $6,782.76                $6,782.72



  Part 4 - Escrow account history
Escrow account activity from July, 2019 to June, 2020
                      Deposits to escrow                  Payments from escrow                                                       Escrow balance
   Date      Actual      Projected Difference         Actual   Projected Difference                Description           Actual         Projected Difference
Jul 2019                                                                                        Starting Balance           $205.68       $1,053.83        -$848.15
Jul 2019       $526.95       $526.95        $0.00        $0.00             $0.00       $0.00                               $732.63       $1,580.78        -$848.15

Aug 2019       $526.95       $526.95        $0.00        $0.00             $0.00       $0.00                             $1,259.58       $2,107.73        -$848.15

Sep 2019       $526.95       $526.95        $0.00        $0.00             $0.00       $0.00                             $1,786.53      $2,634.68         -$848.15

Oct 2019       $526.95       $526.95        $0.00        $0.00             $0.00       $0.00                             $2,313.48       $3,161.63        -$848.15

Nov 2019       $526.95       $526.95        $0.00        $0.00             $0.00       $0.00                             $2,840.43      $3,688.58         -$848.15

Dec 2019       $526.95       $526.95        $0.00        $0.00             $0.00       $0.00                             $3,367.38       $4,215.53        -$848.15

Jan 2020       $526.95       $526.95        $0.00     $3,053.97     $2,750.29        $303.68    HAMILTON COUNTY (W)        $840.36       $1,992.19       -$1,151.83

Feb 2020       $526.95       $526.95        $0.00     $1,049.46            $0.00   $1,049.46    ALLSTATE EDI ONLY          $317.85       $2,519.14      -$2,201.29

Mar 2020       $526.95       $526.95        $0.00        $0.00      $1,081.54      -$1,081.54   ALLSTATE EDI ONLY         $844.80        $1,964.55       -$1,119.75

Apr 2020        $0.00        $526.95     -$526.95        $0.00             $0.00       $0.00                              $844.80        $2,491.50      -$1,646.70

May 2020     $1,053.90       $526.95      $526.95        $0.00             $0.00       $0.00                             $1,898.70       $3,018.45       -$1,119.75
(estimate)

Jun 2020       $526.95       $526.95        $0.00     $2,630.93     $2,491.50        $139.43    HAMILTON                  -$205.28       $1,053.90      -$1,259.18
(estimate)                                                                                      COUNTY (W)

Totals       $6,323.40    $6,323.40         $0.00     $6,734.36     $6,323.33        $411.03




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 9/19
Case 1:16-bk-12573   Doc 72   Filed 06/05/20 Entered 06/05/20 14:36:41   Desc Main
                              Document     Page 9 of 9
